DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites sensing temperatures and flow rate, heat transfer via determining, calculating heat transfer rate, determining a lag time, which are generic data gathering and mathematical calculations. This judicial exception is not integrated into a practical application because the method step of pre-emptively adjusting coolant flow rate is not claimed to be driven by the abstract calculation steps.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the temperature and flow sensing are routine, conventional data gathering steps.  Other claims are rejected by dependence.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites sensing temperatures and flow rate, and calculating heat transfer rate, like claim 1. This judicial exception is not integrated into a practical application because a method step of displaying a mold parameter is equivalent to applying the calculation, using the computer as a tool to perform an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because displaying the calculations merely adds an insignificant extra-solution activity to the judicial exception. Other claims are rejected by dependence.
Claims 9-11 are rejected under 35 U.S.C. 101 because they are dependent to claim 4, and their elements do not integrate an abstract idea into a practical application.
The claim 9 elements of storing in memory and determining total energy are data manipulation and a mathematical/mental process that can be performed by the mind.  The claim element of displaying the total energy removed parameter is “adding insignificant extra-solution activity to the judicial exception”.  These features do not integrate an abstract idea into a practical application.
The claim 10 element of updating the two displayed parameters is also considered “adding insignificant extra-solution activity to the judicial exception”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leubke (US20050150635A1), in view of Maus (US6290882B1).
With respect to claim 4, the prior art of Leubke teaches a method for determining heat removal of a molding machine having a mold with conformal cooling, comprising: sensing an inflow temperature (Fig. 2, item 36; [0017, 0019]) for a coolant provided to the mold [0013]; sensing an outflow temperature (Fig. 2, item 38; [0017, 0019]) for a coolant exiting the mold; sensing a coolant flow rate of the coolant through the mold (Fig. 2, item 40; [0018-0019]); and maintaining a desired coolant temperature by prima facie obviously calculating a heat transfer rate for the mold based at least on the inflow temperature, the outflow temperature, and the coolant flow rate [0003, 0019].
Leubke is silent on a device to display the heat transfer rate for the mold.
However, the prior art of Maus teaches an injection molding method with a control/display unit showing heat transfer parameters of mold and cooling system temperatures (Fig. 5, items 40-47; [Col. 14, lines 1-21]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of displaying heat transfer parameters using the control/display unit, taught by Maus, to improve the similar injection molding device taught by Leubke in the same way, by providing visual indication of important molding parameters to the operator.

With respect to claim 5, Leubke teaches control of the mold cooling system and measurement of inflow and outflow temperatures.  Maus teaches providing an audible alarm when mold heating setpoints are not reached within a predetermined time interval [Col. 16, lines 26-36].
Leubke, in view of Maus, is silent on providing an alert when a temperature gradient between the inflow temperature and the outflow temperature decreases below a predetermined threshold.  
However, as Maus is producing the alarm for another approach for measuring heat transfer abnormality, and Leubke teaches the claimed cooling system measurement parameters; it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to try providing audible alarms for additional heat transfer abnormality conditions from measured variables for additional safeguards, including the temperature gradient between the inflow temperature and the outflow temperature below a predetermined threshold.  
With respect to claim 8, Leubke, in view of Maus, does not explicitly teach the equation for heat transfer rate = Specific heat * coolant flow rate * change in temperature of the coolant from an inlet to an outlet of the molding machine.  
However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing this claim element cites a common and fundamental thermodynamics equation for determining heat transfer.

Allowable Subject Matter
Claims 1-3 and 11 are rejected due to the 35 U.S.C. 101 rejection of claim 1, but would be allowable if the 35 U.S.C. 101 rejection were overcome.  The independent claim 1 element, “pre-emptively adjust coolant flow rate to provide uniform heat transfer throughout a molding cycle”, was not found in prior art for a method for determining heat removal of a molding machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742